DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pp. 1-5 of the Remarks, filed on 09/02/2021, directed to claim claims 11, 19 and 24 as amended with respect to rejection of claims 11 and 19-26 under 35 U.S.C. § 112(b), second paragraph, as being indefinite have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Regarding the nonstatutory double patenting rejection of claims 1-5, 7-16 and 18 as being unpatentable over claim 1-12 or U.S. Pat. No. 10,232,179 to Grill et al., and the rejection  of claim 6 as being unpatentable over Grill et al (‘179) in view of U.S. Pat. No. 8,447,405, the applicant’s arguments have been considered with respect to the claims as amended. Hence, the nonstatutory double patenting rejections of the claims has been withdrawn.
Regarding the rejection of claim 1 under 35 U.S.C. 101 as being directed to an abstract idea, the applicant’s arguments have been considered. With respect to claim 1 as amended, the rejection of the claim under 35 U.S.C. 101 has been withdrawn.
Claim Rejections - 35 USC § 112
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 as amended recites the limitation "the response to SCS" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation renders indefinite clams 12 and 13.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 and 14-29 are allowed.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 10, 2021